DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The 35 U.S.C. 103 rejection of claims 2-5, 7-10, 12-14 and 16-22 as being unpatentable over Berard in view of Jain of record in the previous Office Action mailed on 2/23/2022 has been withdrawn due to Applicant's amendment filed on 5/17/2022.
The 35 U.S.C. 103 rejection of claim 11 as being unpatentable over Berard in view of Jain and further in view of Shimatani et al. of record in the previous Office Action mailed on 2/23/2022 has been withdrawn due to Applicant's amendment filed on 5/17/2022.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites the limitations "the surface compressive stress of the first pane" and “the surface compressive stress of the second pane”.  There is insufficient antecedent basis for these limitations in the claim. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 5, 7-10, 12-14, 16, 17 and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2014/0234576) [hereinafter Berard] in view of Kitamura et al. (JPH07186023) [hereinafter Kitamura].
Regarding claim 14, Berard discloses a method comprising providing a composite glass pane (Figs. 1-2), wherein the composite glass pane has at least one through-hole (Figs. 1-2, hole 2), the composite glass pane comprising a first pane having a first side and a second side (glass plate 10), a second pane having a first side and a second side (glass plate 12), and at least one polymer intermediate layer (intermediate layer 11) between the first and second panes (paragraph [0104]), wherein the through-hole is formed by a hole in the first pane, a hole in the at least one polymer intermediate layer, and a hole in the second pane (Fig. 2), wherein the hole in the first pane is a chamfered hole having a chamfer on the first side of the first pane (paragraph [0083]), and the hole in the second pane is a chamfered hole having a chamfer on the first side of the second pane (Fig. 2; paragraph [0083]), and utilizing the composite glass pane as a window pane for buildings or as a vehicle window (paragraph [0084]), wherein the chamfered hole in the first pane and the chamfered hole in the second pane and the hole in the at least one polymer intermediate layer are formed prior to laminating together the first pane, the second pane, and the at least one polymer intermediate layer to form the composite glass pane (paragraphs [0012-0017]).
Berard fails to teach the first pane having a chamfer on both its first and second side, and the second pane having a chamfer on both its first and second side, and the hole of the at least one polymer intermediate layer being formed larger than the hole of the first pane and the hole of the second pane.
Kitamura teaches that it is well known in the composite glass pane art to have a chamfered through-hole in a composite glass pane, wherein the chamfered hole in the first pane has a first chamfer on the first side of the first pane and a second chamfer on the second side of the first pane, the chamfered hole in the second pane has a first chamfer on the first side of the second pane and a second chamfer on the second side of the second pane, and the hole in the at least one polymer intermediate layer being formed larger than the hole of the first pane and the hole of the second pane (Fig. 3) for the purpose of maintaining the strength of each glass pane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite glass pane in Berard to have the hole in the first pane having a first chamfer on the first side of the first pane and a second chamfer on the second side of the first pane, the hole in the second pane having a first chamfer on the first side of the second pane and a second chamfer on the second side of the second pane, and the hole in the at least one polymer intermediate layer being formed larger than the hole of the first pane and the hole of the second pane as taught by Kitamura in order to provide a composite glass pane with increased strength.
Regarding claim 2, Berard and Kitamura both teach chamfers having an angle in the range from 35o to 55o (Fig. 2, chamfers 23 and 24; paragraph [0083] of Berard; and Figs. 1-3 of Kitamura).
Regarding claim 5, Berard discloses an edge compressive stress at the through hole being greater than 10 MPa (paragraph [0093]).
Regarding claims 7 and 19, Berard does not disclose a shell chipping, hence a size of shell chipping is 0 which is less than 1000 µm and less than 500 µm.
Regarding claim 8, Berard teaches a shortest distance k from an edge of the composite glass pane to the perimeter of the at least one through-hole being at most 40 mm (paragraph [0011]).
Regarding claims 9 and 20, Berard discloses the at least one through-hole can have a diameter in the range from 5 to 100 mm, and from 10 to 30 mm (paragraph [0048]).
Regarding claim 10, Berard discloses the first pane and the second pane each having a thickness in the range from 0.3 to 10 mm (paragraph [0118]). 
Regarding claim 12, Berard discloses the at least one through-hole being at least one through-hole, wherein each through-hole is formed by a chamfered hole in the first pane, a hole in the at least one polymer intermediate layer, and a chamfered hole in the second pane (Fig. 2; paragraph [0036]).
Regarding claim 13, Berard discloses the composite glass pane being a curved composite glass pane (paragraph [0056-0058]).
Regarding claims 3 and 16, Berard and Kitamura fail to specifically teach the chamfers having a height in the range from 0.1 to 1 mm, and the chamfers having a height in the range from 0.3 to 0.8 mm.  A change in size is generally recognized as being within the level of ordinary skill in the art and is therefore obvious. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the chamfers of the through-hole in Berard to have a height in the range from 0.1 to 1 mm, and a height in the range from 0.3 to 0.8 mm in order to provide the desired size for the chamfer.
Regarding claim 17, Berard fails to specifically teach the edge compressive stress at the through-hole being greater than 20 MPa. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the edge compressive stress at the through-hole in Berard to be greater than 20 MPa, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. MPEP 2144.05 (II).
Regarding claim 21, Berard discloses the method further comprising providing the first pane having the chamfered hole in the first pane, the second pane having the chamfered hole in the second pane, and the at least one polymer intermediate layer with the hole in the at least one polymer intermediate layer, arranging the at least one polymer intermediate layer between the first pane and the second pane, wherein the chamfered hole of the first pane, the chamfered hole of the second pane, and the hole of the at least one polymer intermediate layer are positioned such that they form the at least one through-hole in the assembly formed, and joining the first pane to the second pane by means of the at least one polymer intermediate layer by lamination (paragraphs [0013-0017]). 
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Berard in view of Kitamura as applied to claim 14 above, and further in view of Shimatani et al. (US 2010/0209648) [hereinafter Shimatani].
Berard fails to teach the first and second glass panes being made of inorganic glass and/or organic glass. 
Shimatani teaches that it is well known in the laminated glass art to have glass panes made of organic or inorganic glass (paragraph [0014]) for the purpose of forming a window for a building or a vehicle window (paragraph [0036]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified glass panes in Berard to be made of organic or inorganic glass as suggested by Shimatani in order to form a window pane for a building or vehicle window.

Claims 4, 18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Berard and Kitamura as applied to claim 14 above, and further in view of Jain et al. (US 2015/0064374) [hereinafter Jain].
As shown above, Berard in view of Kitamura teach the claimed method as recited in claim 14.
Berard fails to teach a surface compressive stress of the first pane and a surface compressive stress of the second pane being greater than 20 MPa and being greater than 30 MPa, and fails to teach the first pane and the second pane being made of partially tempered glass.
Jain teaches a glass laminate structure to be used as a window or glazing in architectural and vehicle or transportation applications, wherein the first and second glass layers are both chemically strengthened to have a surface compressive stress of between about 250 MPa and about 350 MPa, which is greater than 20 MPa and 30 MPa, for the purpose of forming a glass laminate with increased strength and increased impact resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second glass layers in Berard to be chemically strengthened to each have a surface compressive stress of between about 250 MPa and about 350 MPa as suggested by Jain in order to form a laminated glazing having increased strength and increased impact resistance.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Berard et al. (US 2014/0234576) [hereinafter Berard] in view of Kitamura et al. (JPH07186023) [hereinafter Kitamura] and further in view of Jain et al. (US 2015/0064374) [hereinafter Jain].
Regarding independent claim 22, Berard discloses a method comprising utilizing a composite glass pane with at least one through-hole (Fig. 2, hole 2) as a window pane for buildings or as a vehicle window (Figs. 1-2; paragraph [0084]), comprising a first pane having a first side and second side (glass plate 10), a second pane having a first side and a second side (glass plate 12), and at least one polymer intermediate layer (intermediate layer 11) between the first and second pane (paragraph [0104]), wherein the through-hole is formed by a hole in the first pane, a hole in the polymer intermediate layer, and a hole in the second pane (Fig. 2), wherein the hole in the first pane is a chamfered hole having a first chamfer on the first side of the first pane (Fig. 2, paragraph [0083]), and the hole in the second pane is a chamfered hole having a first chamfer on the first side of the second pane (Fig. 2; paragraph [0083]), the method further comprising providing the first pane having the chamfered hole in the first pane, the second pane having the chamfered hole in the second pane, and the at least one polymer intermediate layer with the hole in the at least one polymer intermediate layer, arranging the at least one polymer intermediate layer between the first pane and the second pane, wherein the chamfered hole of the first pane, the chamfered hole of the second pane, and the hole of the at least one polymer intermediate layer are positioned such that they form the at least one through-hole in the assembly formed, and joining the first pane to the second pane by means of the at least one polymer intermediate layer by lamination (paragraphs [0013-0017]). 
Berard fails to teach the first pane having a chamfer on both its first and second side, and the second pane having a chamfer on both its first and second side, and the hole of the at least one polymer intermediate layer being formed larger than the hole of the first pane and the hole of the second pane.
Kitamura teaches that it is well known in the composite glass pane art to have a chamfered through-hole in a composite glass pane, wherein the chamfered hole in the first pane has a first chamfer on the first side of the first pane and a second chamfer on the second side of the first pane, the chamfered hole in the second pane has a first chamfer on the first side of the second pane and a second chamfer on the second side of the second pane, and the hole in the at least one polymer intermediate layer being formed larger than the hole of the first pane and the hole of the second pane (Fig. 3) for the purpose of maintaining the strength of each glass pane.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the composite glass pane in Berard to have the hole in the first pane having a first chamfer on the first side of the first pane and a second chamfer on the second side of the first pane, the hole in the second pane having a first chamfer on the first side of the second pane and a second chamfer on the second side of the second pane, and the hole in the at least one polymer intermediate layer being formed larger than the hole of the first pane and the hole of the second pane as taught by Kitamura in order to provide a composite glass pane with increased strength.
Berard further fails to teach a surface compressive stress of the first pane and a surface compressive stress of the second pane being greater than 20 MPa.
Jain teaches a glass laminate structure to be used as a window or glazing in architectural and vehicle or transportation applications, wherein the first and second glass layers are both chemically strengthened to have a surface compressive stress of between about 250 MPa and about 350 MPa, which is greater than 20 MPa, for the purpose of forming a glass laminate with increased strength and increased impact resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the first and second glass layers in Berard to be chemically strengthened to each have a surface compressive stress of between about 250 MPa and about 350 MPa as suggested by Jain in order to form a laminated glazing having increased strength and increased impact resistance.

Response to Arguments
Applicant’s arguments filed 5/17/2022 with respect to claims 2-5, 7-14 and 16-23 have been considered but are moot in view of the new grounds of rejection which are presented above.



Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A SIMONE whose telephone number is (571)272-1501. The examiner can normally be reached M-F 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

CATHERINE A. SIMONE
Examiner
Art Unit 1781


/Catherine A. Simone/Primary Examiner, Art Unit 1781